Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act,) Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing on April 19, 1978, the Court finds that: 1. The Claimant, Roberta Rusnak, is the widow of the decedent and is the beneficiary who was designated by him as stated in the application for benefits. 2. The decedent, John A. Rusnak, age 34, was employed as an investigator, Intelligence and Investigative Support Section, of the Cook County Sheriff s Police Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on August 3,1977. 3. On said date, at approximately 6:00 a.m., Deputy Rusnak, age 34, began his regular duty assignment as part of a continuing investigation of stolen automobiles. As he drove his Cook County Sheriffs automobile, his auto was struck by a truck, pinned against a guardrail, and burst into flames, trapping Rusnak. He died in the squad car, and the death certificate presented recites the cause of death as “burns, severe with multiple internal injuries.” 4. Deputy Rusnak was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Roberta Rusnak, as widow and designated beneficiary of the deceased policeman, John A. Rusnak.